DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  Claims 20-35 are presented for examination on the merits.

Double Patenting
2. 	The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 20-35 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10664880, claims 1-15 of US Patent No. 8749403, claims 1-19 of US Patent No. 9424691, claims 1-24 of US Patent No. 10262345 and 1-20 of US Patent No. US 11132723. Although the conflicting claims are not identical, they are not patentably distinct from each other because 1) a parking meter a display, and a communication subsystem configured to provide two-way wireless communication, at least a portion of the communication subsystem comprising a first power mode, a second power mode, and a third power mode, the parking meter device configured to perform at least the following:
a) operate in a first power mode; b) periodically enter into a second power mode, communicate with a remote management system, and subsequently return to the said first power mode; c) receive an indication of a payment from the remote management system, and enter into a third power mode; and d) upon completion of said payment, return to said first power mode are conventional prior art features and the use of such features in the claims of US Patent No. (US 10664880), US Patent No. (US 9424691), US Patent No. (US 8749403) and US Patent No. (10262345) would have been obvious and would not have involved a patentable invention.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Korepanov US 20030169183 in view of Katz (US 20090146838)
As to claim 20, Korepanov discloses in parking meter reset device having claimed
a.	a parking meter device comprising: a display read on ¶ 0027, ( conventional parking meter 13 has the housing 21 made up of an upper 21a and a lower section 21b with a window 22 in the upper section 21b. Within the window 22 a violation indicator 23 is visible when the parking meter 13 is not timing a parking interval for which payment has been made);
b.	a communication subsystem configured to provide two-way wireless communication read on ¶ 0031, (As illustrated in FIG. 1, a beam of radiated energy from infrared transmitter 31a is transmitted generally along a path 26 toward the parking space 12 associated with the respective parking meter 13. If a magnetic sensor 23 output signal has been triggered by some interference action such as the movement of a magnetic mass other than the vehicle 15 leaving the parking space 12 or some other form of electro-magnetic interference, and the vehicle 15 is still in its parking space 12, then a portion of the radiated infrared energy is reflecting back to parking meter 13 generally along a reflection path 27. This energy is detected by the infrared receiver 31b and a parking confirmation signal is sent to the parking meter 13 controller 36 by the reset device 30 controller 34).  Korepanov does not explicitly recite at least a portion of the communication subsystem comprising a first power mode, a second power mode, and a third power mode.  
However, Katz cures this deficiency by teaching that it may be beneficial wherein:
c.	at least a portion of the communication subsystem comprising a first power mode, a second power mode, and a third power mode, the parking meter device configured to perform at least the following: a) operate in a first power mode read on ¶ 0114, (Time synchronization among RF transceivers, particularly those comprised in meter units, is also a crucial factor in the disclosed invention, since said transceivers are usually kept in power save mode for a long time);
d.	b) periodically enter into a second power mode, communicate with a remote management system, and subsequently return to the said first power mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power); 
e.	e) receive an indication of a payment from the remote management system, and enter into a third power mode; and d) upon completion of said payment, return to said first power mode read on ¶ 0113, (CSR, one of the major worldwide Bluetooth IC providers, recently made a significant contribution to that case, adding "conditional scan" and "casual scan" modes that can save up to 86% of Bluetooth's power consumption in scan mode. When using conditional scan, the BlueCore IC will wake up the minimum parts of the radio to perform a quick scan for any activity in the 2.4 GHz band, if the radio discovers activity, it will initiate a normal Bluetooth page scan/inquiry. If not, the radio will remain asleep. The casual scan mode synchronizes the periodic wake up of BlueCore with that of the attached baseband device, e.g. a microcontroller; consequently BlueCore does not wake it up unnecessarily).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the communication system for data acquisition from remote devices applicable for AMR of Katz into Korepanov in order to provide a satisfactory solutions to the problem of efficient and cost effective remote AMR and  save battery power..
As to claim 21, Katz further teaches:
a.	wherein the first power mode is a sleep mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power).
As to claim 22, Katz further teaches:
a.	wherein the first power mode is a power down mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power). 
As to claim 23, Katz further teaches:
a.	wherein the second power mode is sleep mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power). 
As to claim 24, Katz further teaches:
a.	wherein the third power mode is a full power mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power). 
As to claim 25, Katz further teaches:
a.	wherein the second and third power modes utilize the same amount of power read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power). 
As to claim 26, Katz further teaches:
a.	wherein the second and third power modes are the same power mode read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power). 
As to claim 27, Katz further teaches:
a.	wherein the first power mode requires less power than the second and third power modes read on ¶ 0099, (Meter units, on the other hand, are configured to turn on and communicate periodically, and sleep for the rest of the time, in order to save battery power. Note: sleep mode requires less power).
As to claim 28, Katz further teaches:
a.	receiving an indication of a payment from the remote management system, and entering into a third power mode; and d) upon completion of said payment, returning to said first power mode read on ¶ 0113, (he duty cycle of inquiry scanning is a major design parameter, since longer scanning time means a better probability to successfully deliver data records, yet shorter battery life. For such and similar reasons, Bluetooth radio designers make many efforts to cut scanning power consumption. CSR, one of the major worldwide Bluetooth IC providers, recently made a significant contribution to that case, adding "conditional scan" and "casual scan" modes that can save up to 86% of Bluetooth's power consumption in scan mode. When using conditional scan, the BlueCore IC will wake up the minimum parts of the radio to perform a quick scan for any activity in the 2.4 GHz band, if the radio discovers activity, it will initiate a normal Bluetooth page scan/inquiry. If not, the radio will remain asleep).
As to claim 29, the claim is interpreted and rejected as to claim 21.
As to claim 30, the claim is interpreted and rejected as to claim 22.
As to claim 31, the claim is interpreted and rejected as to claim 23.
As to claim 32, the claim is interpreted and rejected as to claim 24.
As to claim 33, the claim is interpreted and rejected as to claim 25.
As to claim 34, the claim is interpreted and rejected as to claim 26.
As to claim 35, the claim is interpreted and rejected as to claim 27.


Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
8.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689